Citation Nr: 0117380	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-02 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for status post left mid-femur fracture, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran had active service from October 1954 to August 
1958.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which continued a 20 
percent rating for status post left mid-femur fracture.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's status post left mid-femur fracture is 
currently described as well-healed, with complaints of some 
thigh soreness, as well as some findings of moderate 
degenerative changes in the left knee.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for status post left mid-femur fracture have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Code 5255 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the veteran's claim that his 
service-connected left femur fracture should be assigned a 
higher rating.  He maintains that he has had the same rating 
for 40 years, but that he recently underwent surgery on his 
left leg.  As such, he feels that he should be assigned a 
higher rating.  

Initially, the Board notes that during the pendency of this 
appeal (effective November 9, 2000), the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements under the new law have already been met.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The record reveals that the RO informed the veteran of the 
evidence needed to substantiate his claim, and he has been 
provided with a copy of the laws and regulations pertaining 
to his claim.  The record contains copies of relevant VA 
records and private medical records, and the Board is not 
aware of any records relevant to this appeal that have not 
yet been associated with the claims file.  Moreover, the 
record contains a comprehensive VA examination dated as 
recent as April 1999.  Accordingly, the Board finds that the 
duty to assist, as set forth in the VCAA, has been satisfied, 
and no further development is required to comply with the 
duty to assist the veteran in establishing his claim.  As 
such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A brief review of the history is as follows.  In September 
1958, the veteran filed a claim for entitlement to service 
connection for residuals of a left leg fracture.  In an 
October 1958 rating decision, the veteran was awarded service 
connection for a fracture, middle third left femur, healed 
with intramedullary pin in place, one-half inch shortening 
and moderate knee disability.  A 20 percent disability rating 
was assigned from August 1958.  That decision was based on 
evidence that included the veteran's service medical records, 
which revealed that the veteran suffered a left femur 
fracture in a parachute jump during service.  Following 
service, an October 1958 VA examination diagnosed the veteran 
with an old, well healed fracture of middle third of left 
femur, with intramedullary pin, as well as traumatic 
arthritis, left knee.  The veteran initiated an appeal for an 
increased rating in November 1998 on the basis that his 
recent surgery on his left leg at that time was directly 
related to his service connected leg problems. 

Turning to the more recent evidence of record, in support of 
his claim for increase the veteran submitted treatment 
records from St. Francis Medical Center dated from May 1998 
to June 1998.  A May 1998 radiology report reveals an 
impression of degenerative arthritic activity in the medial 
compartment, left knee, as well as an old healed left mid 
femur diaphyseal fracture.  In June 1998, the veteran 
underwent hospitalization for degenerative joint disease of 
the left knee, and he underwent a valgus osteotomy of the 
left tibia.  Related treatment records from Associated 
Orthopedic Surgeons of Peoria from March 1998 to September 
1998 reflect that the veteran healed well from the surgery.  
In September 1998, the veteran was noted to have "excellent 
range of motion."  The veteran complained of some residual 
discomfort with pivoting but was reassured that it was not 
unusual and may improve as cartilage resurfaces over the 
medial side of his knee with time.  The report indicated the 
veteran's prognosis to be good, and that further follow-up 
for the knee was not necessary, unless the condition 
deteriorated.

The veteran was afforded a VA examination in April 1999.  The 
veteran indicated that he had suffered a fracture of the 
femur after a parachute jump in December 1955.  The examiner 
noted that the veteran's service medical records indicated 
that in January 1956, while he was recuperating from the 
femur fracture, he had decreased range of motion of the left 
knee to 40 degrees.  Following physical therapy in February 
1956, the range of motion returned to normal 120 degrees of 
flexion.  The veteran has complained of increasing knee pain 
over the years, forcing him to retire from his job as a 
machinist.  He currently complains of stiffness in the left 
thigh and knee, and occasional catching of the hip on 
occasion.  He underwent a wedge osteotomy performed in the 
right tibial plateau in April 1998.  This had decreased the 
sharp pain in his knee, but he continued to complain of 
morning stiffness and crepitus.  He is not presently on any 
medication for the knee, thigh or hip at this time.  In the 
physical examination, the examiner noted left knee range of 
motion as 5-110 degrees, as compared to 0-135 degrees on the 
right.  Hips had normal range of motion and were symmetrical 
right to left.  X-rays of the left thigh and both knees 
showed well healed midshaft fracture of the left femur with 
changes consistent with previous intramedullary rod and 
extension of calcified material above the trochanteric head.  
Knee x-rays showed moderate degenerative changes of the left 
knee and mild degenerative changes of the right knee.  

The veteran was diagnosed with status post left mid-femur 
fracture, currently well healed with complaints of thigh 
musculature soreness, normal hip examination, except for 
radiographic findings of post intramedullary rod 
calcifications extending above the trochanter, possibly 
contributing to his left hip pain, and degenerative changes 
of the knees, left greater than right.  The examiner 
indicated that the relationship between the veteran's left 
knee degenerative changes and his previous mid-femur fracture 
were somewhat speculative since there did not appear to be 
any significant femur shortening.  The fact that he had 
moderate degenerative changes of the left knee, as compared 
to only mild changes in the right, which were consistent with 
his age, it was as least likely that there had been increased 
degenerative changes in the left knee, secondary to previous 
leg trauma.  

Also submitted was a statement from Edward A. Smith, M.D. 
dated in January 2000.  Dr. Smith indicated that the veteran 
was under his care for degenerative joint disease of the left 
knee, and had undergone a high tibial osteotomy of the left 
knee in June 1998.  Dr. Smith also stated that the veteran's 
continued symptoms of pain were a direct result of a 
parachute jump injury incurred in 1956 which resulted in 
traumatic arthritis of the left knee.

The veteran's status post-femur fracture is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255, as 20 percent 
disabling.  Pursuant to Diagnostic Code 5255, a 20 percent 
disabling rating is prescribed for malunion of the femur with 
moderate knee or hip disability, and a 30 percent rating is 
prescribed for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is prescribed for fracture 
of surgical neck of the femur, with false joint.  A 60 
percent rating is also prescribed for fracture of the shaft 
or anatomical neck of the femur, with nonunion, without loose 
motion and weightbearing preserved with the aid of a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's status post-left femur 
fracture is appropriately rated as 20 percent under 
Diagnostic Code 5255, and the preponderance of the evidence 
is against a higher rating at this time.  The Board notes 
that the veteran's original service-connected disability 
included "moderate knee disability."  Moreover, at the time 
of the original award for service connection, it was noted in 
an October 1958 VA examination report that the veteran had 
left knee traumatic arthritis.  The more recent medical 
evidence reveals that the veteran's left femur fracture is 
well healed, although the veteran still has arthritis in his 
left knee, which, in the April 1999 VA examination, is 
described as moderate degenerative changes in the left knee.  
Thus, the evidence is clear that the veteran's status post 
left mid-femur fracture involved the left knee.  However, the 
medical evidence of record indicates no more than moderate 
knee disability, manifested by moderate degenerative changes.  
Additionally, while the veteran has complained of an 
occasional "catching sensation" in his hip, the April 1999 
VA examination diagnosed the veteran with an essentially 
normal hip examination.  The Board finds that the foregoing 
evidence is consistent with the currently assigned 20 percent 
rating, but the symptoms required for a higher rating under 
Diagnostic Code 5255, are simply not present.  In that 
regard, the Board finds no evidence of marked left knee or 
hip involvement, such that a higher rating is warranted under 
Diagnostic Code 5255.   

Also, the veteran's status post-left femur fracture is not 
characterized by fracture of surgical neck of the femur with 
false joint; or by fracture of shaft or anatomical neck of 
the femur with nonunion, without loose motion, and 
weightbearing preserved with aid of brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Additionally, his disability 
is not characterized by limitation of flexion to 20 degrees 
or less (Diagnostic Code 5252), or by favorable, intermediate 
or unfavorable ankylosis of the hip (Diagnostic Code 5250).  
As such, an increased disability evaluation in excess of 20 
percent is not warranted under those related diagnostic code 
provisions.

The Board has also considered the possibility of assigning a 
higher evaluation based upon shortening of the lower 
extremity under 38 C.F.R. § 4.71a, Diagnostic Code 5275.  
However, the veteran's symptoms are not reflective of such.  
The April 1999 VA examination noted that there was no 
significant femur shortening.  The Board further observes 
that a note to Diagnostic Code 5275 provides that ratings 
based on shortening of the leg are not to be combined with 
other ratings for fracture or faulty union in the same 
extremity.  Thus, a separate 10 percent evaluation for this 
abnormality is not authorized.

In regard to the veteran's complaints of pain, including any 
limitation of function or motion due to pain, the Board has 
also considered whether an increased evaluation could be 
assigned on that basis.  See DeLuca, 8 Vet. App. at 204-05; 
see also 38 C.F.R. §§ 4.40 and 4.45.  However, the Board has 
reviewed the medical evidence and finds that the veteran's 
complaints of pain and stiffness are contemplated in the 
currently assigned 20 percent rating, particularly as the 
criteria for a 20 percent rating under Diagnostic Code 5255 
include malunion with moderate knee or hip disability.  In 
the present case, while the veteran has moderate degenerative 
changes in the left knee, he does not complain of any 
swelling or locking, and is currently not on any medication 
for the knee, thigh or hip at this time.  Additionally, the 
veteran is not shown to have any significant limited motion 
of his knee or thigh.  In short, the medical evidence does 
not reflect that the veteran's status post left mid-femur 
fracture warrants a higher rating for pain or functional 
loss. 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
status post left mid-femur fracture and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
considered the history of the femur fracture, in light of the 
current findings.  However, the current medical evidence, as 
discussed in the decision above, is consistent with no more 
than a 20 percent rating.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, there is no basis 
for a higher rating.  The Board has considered the benefit of 
the doubt rule in this case, but as there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the claim, the rule is not applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Further, in the present appeal, there is no evidence of 
record that the veteran's status post left mid-femur fracture 
caused marked interference with employment, or necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the VA Schedule for Rating 
Disabilities is premised on the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries and their residuals.  38 C.F.R. § 4.1.  As such, the 
effects of the veteran's status post left mid-femur fracture 
on his employability are reflected in the currently assigned 
rating, and the Board finds no circumstances in this case to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an increased rating for status post left mid-
femur fracture, currently rated as 20 percent disabling, is 
denied.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

